The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending.
Claims 1-14 are rejected below.
Claim 15 is withdrawn from consideration.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 drawn to abnormality based on patterns, in F24F11/38.
II. Claim 15, drawn to pairing units based on true/false status, classified in F24F 11/30.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related HVAC system. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Invention I matching patters in energy use while invention II correlates that highest pair of statuses.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter (correlating vs. pattern detection);
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) different subclasses as shown above; 
(d) the prior art applicable to one invention would not likely be applicable to another invention due to diverging subject matter the references needed could be from different prior art inventions;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Craig Cox on 9-9-22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 10,962,248. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are a broader version of the patented claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claim(s) 1-15 are directed to correlating HVAC data.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Claim(s) 1-15 recites, in part, correlating HVAC data matching data and identifying data.  The abstract idea described in claim(s) 1-15 is not meaningfully different than those abstract ideas found by the courts, therefore the claim is considered to be directed to an abstract idea.

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves another technology.  Their collective functions merely provide conventional computer implementations.

Claims 1-15 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the environmental sensors" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (U.S. 2012/0323510).

As to claim 1, Bell teaches a method for self-diagnosing heating, ventilation and air conditioning (HVAC) systems[0022] comprising:
correlating an HVAC control mode of a particular HVAC unit with an energy usage for the particular HVAC unit[0028];
matching normal patterns in energy usage with the HVAC control mode[0028]; and
identifying potential problems with the particular HVAC unit based on deviations from normal patterns[0028].
As to claim 2, Bell teaches further comprising utilizing additional parameters of the particular HVAC unit with the energy usage and control mode to identify potential problems with the particular HVAC unit[0028].
As to claim 3, Bell teaches wherein the additional parameter is sensor air temperature[0022].
As to claim 4, Bell teaches further comprising reporting the potential problems to a remote server[0028].
As to claim 5, Bell teaches further comprising reporting the potential problems to a
User[0028].
As to claim 6, Bell teaches wherein the particular HVAC unit is one of a plurality of HVAC units[0022]. 
As to claim 8, Bell teaches a system for self-diagnosing heating, ventilation and air conditioning (HVAC) systems comprising:
a microcontroller(element 141)
an HVAC control module communicatively coupled to the microcontroller and operable to provide control signals to an HVAC unit[0048];
an energy usage collection interface communicatively coupled to the microcontroller, the energy usage collection interface operable to receive energy usage data from an energy meter installed at an electrical distribution panel wherein the microcontroller is operable to correlate an HVAC control mode from the HVAC control module with an energy usage for the HVAC unit, and to match normal patterns in energy usage with the HVAC control mode thereby allowing the system to identify potential problems with the HVAC unit based on deviations from normal patterns[0022, 0028].
As to claim 9, Bell teaches further comprising environmental sensors communicatively coupled to the microcontroller, the environmental sensors providing information to the microcontroller used in determining the operation of the HVAC system[0022].
As to claim 10, Bell teaches wherein the microcontroller is operable to utilize additional parameters of the HVAC unit collected from the environmental sensors with the energy usage and control mode to identify potential problems with the HVAC unit[0022].
As to claim 11, Bell teaches wherein the environmental sensors include a temperature
Sensor[0022].
As to claim 12, Bell teaches further comprising a communications interface to report the potential problems to a remote server[0028].
As to claim 13, Bell teaches wherein the particular HVAC unit is one of a plurality of HVAC units[0022].
As to claim 15, Bell teaches  amethod of correlating a control mode with energy usage for an heating, ventilation and air conditioning (HVAC) unit, the method comprising:
assigning a true/false status for each control state of the HVAC unit; assigning a true/false status for an energy usage of the HVAC unit, wherein a true status corresponds to energy usage by the HVAC unit[0023, 0028, 0029];
creating an array of states for each HVAC control state[0028, 0029];
comparing the true/false status for energy usage for the HVAC unit with the true/false status for each control state of the HVAC unit[0028, 0029]; and
pairing a highest correlated control state with the energy true/false status for the HVAC
unit[0028, 0029, 0048].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (U.S. 2012/0323510) in view of Pugh (U.S. PG Pub. 2012/0197453).

Bell teaches most of the claimed invention, but fails to teach that the sensor is at a breaker panel.  However, this is an obvious variation as taught by Pugh.
As to claims 7 and 14, Pugh teaches wherein the energy usage is collected by sensing current in a breaker panel associated with the particular HVAC unit[0005, 0030].

It would have been obvious to one having ordinary skill in the art at the time prior to the effective filing date to modify Bell with Pugh since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the sensor unit at the breaker panel as done in Pugh substituted for the sensor at the power meter as done in Bell.  The system of Bell would work in the same fashion, but with the sensor data being received from the breaker panel. 


Other prior art of record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Torres (U.S PG Pub. 2016/0370771) teaches comparing current energy data to normal profiles.
Davis (U.S. PG Pub. 2013/0297076) teaches comparing energy consumption to known abnormal energy consumption data.
Kobraei (U.S. PG Pub. 2011/0202293) teaches comparing current HVAC operation to normal HVAC operation.
Thorn (U.S. PG Pub. 2011/0101956) teaches comparing instantaneous current of a load to normal electric usage parameters. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119